Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in response to reply filed 6-14-2022. Claims 1-21 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a financial service system for providing personalized financing information determination. The system has processing hardware that is configured to execute the instructions that involves generating a personalized financing information determination based on the received loan request. The personalized financing information determination is provided to the dealership website through the dealership server to display the determination on the dealership website with the inventory item. An input is received to adjust the prospective financing terms. The personalized financing information determination is updated. The updated personalized financing information determination is provided to the dealership website through the dealership server to display the updated determination on the dealership website with the inventory item. The application programming interface (API) provides the personalized financing information determination to the dealership website through the dealership server in an extensible markup language (XML) format and javascript object notation (JSON) format.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action.
Furthermore, no prior art teaches:
providing an Application Programming Interface (API) that is accessible by a first server and configured to provide personalized, real-time information determinations to the first server, wherein the API allows a software application installed on a client device to exchange data with the first server in a synchronous request-response pattern;
receiving a first request, for the synchronous request-response pattern, from the client device via a website associated with the first server, wherein the first request comprises a specific request type for the client device to access the first server, and wherein the specific request type is designated by the API;
generating a personalized, real-time information response, for the synchronous request-response pattern, based on the received request, the response comprising a personalized, real-time information determination related to terms for an item listed on the website;
providing, via the API, the personalized, real-time information determination to the website via the first server to display the personalized, real-time information determination on the website with the item;
generating for display, in the user interface on the website, the personalized, real- time information determination;
receiving a second request, in the user interface on the website, to adjust the terms;
updating, based on the second request, the personalized, real-time information determination;
providing, via the API, the updated personalized, real-time information determination to the website via the first server to display the updated personalized, real-time information determination on the website with the item;
and generating for display, in the user interface on the website, the updated personalized, real-time information determination.

For this reason, claims 1, 11 and 21 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691